Case 20-30805-KRH                 Doc 696      Filed 05/26/20 Entered 05/26/20 22:05:42                      Desc Main
                                              Document     Page 1 of 10


     Joshua A. Sussberg, P.C. (admitted pro hac vice)             Michael A. Condyles (VA 27807)
     Emily E. Geier (admitted pro hac vice)                       Peter J. Barrett (VA 46179)
     AnnElyse Scarlett Gains (admitted pro hac vice)              Jeremy S. Williams (VA 77469)
     KIRKLAND & ELLIS LLP                                         Brian H. Richardson (VA 92477)
     KIRKLAND & ELLIS INTERNATIONAL LLP                           KUTAK ROCK LLP
     601 Lexington Avenue                                         901 East Byrd Street, Suite 1000
     New York, New York 10022                                     Richmond, Virginia 23219-4071
     Telephone:         (212) 446-4800                            Telephone:          (804) 644-1700
     Facsimile:         (212) 446-4900                            Facsimile:          (804) 783-6192

     -and-

     Joshua M. Altman (admitted pro hac vice)
     KIRKLAND & ELLIS LLP
     KIRKLAND & ELLIS INTERNATIONAL LLP
     300 North LaSalle Street
     Chicago, Illinois 60654
     Telephone:          (312) 862-2000
     Facsimile:          (312) 862-2200

     Co-Counsel to the Debtors and Debtors in Possession

                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE EASTERN DISTRICT OF VIRGINIA
                                       RICHMOND DIVISION

                                                                             )
     In re:                                                                  )     Chapter 11
                                                                             )
     PIER 1 IMPORTS, INC., et al.,1                                          )     Case No. 20-30805 (KRH)
                                                                             )
                                 Debtors.                                    )     (Jointly Administered)
                                                                             )

                   SUPPLEMENT TO DEBTORS’ OMNIBUS MOTION
              FOR ENTRY OF AN ORDER (I) AUTHORIZING THE DEBTORS
            TO WIND DOWN OPERATIONS, (II) AUTHORIZING THE DEBTORS
         TO CONDUCT STORE CLOSINGS, AND (III) GRANTING RELATED RELIEF

              The above-captioned debtors and debtors in possession (collectively, the “Debtors”)2 file

 this supplement (this “Motion Supplement”) in further support of the Debtors’ Omnibus Motion


 1
        The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
        number, are set forth in the Order (I) Directing Joint Administration of Chapter 11 Cases and (II) Granting
        Related Relief [Docket No. 76]. The location of the Debtors’ service address is PO BOX 961020, Fort Worth,
        TX 76161-0020. Or, for delivery by Airborne, Federal Express & other Courier Services: 685 John B. Sias
        Memorial Parkway Suite 255, Fort Worth, TX 76134.

 2
        Capitalized terms used but not otherwise defined in this Motion Supplement shall have the meanings ascribed to
        them in the Wind-Down Motion or as later defined herein, as applicable.
Case 20-30805-KRH             Doc 696     Filed 05/26/20 Entered 05/26/20 22:05:42                         Desc Main
                                         Document     Page 2 of 10



 for Entry of an Order (I) Authorizing the Debtors to Wind Down Operations, (II) Authorizing the

 Debtors to Conduct Store Closings, and (III) Granting Related Relief [Docket No. 671]

 (the “Wind-Down Motion”). In support of this Motion Supplement, the Debtors respectfully state

 as follows:

                                             Preliminary Statement

           1.     On May 19, 2020, the Debtors filed the Wind-Down Motion, seeking approval to

 wind down operations and granting related relief. The Wind-Down Motion contemplated that the

 Debtors, the DIP Lenders, the Ad Hoc Group of Term Lenders, and the Creditors Committee would

 finalize and execute a Term Sheet and develop a Wind-Down Budget that would bring a

 consensual resolution to these chapter 11 cases. The Debtors filed the Term Sheet and current

 proposed Wind-Down Budget on May 25, 2020 [Docket No. 688].

           2.     The Term Sheet contemplates one additional component of the Wind-Down that

 was not included in the Wind-Down Motion. Specifically, the Debtors’ deadline to assume or

 reject3    unexpired      leases     pursuant      to   section 365(d)(4)        of    the    Bankruptcy        Code

 (the “365(d)(4) Deadline”) is currently September 14, 2020. See Order Extending the Time Within

 Which the Debtors Must Assume or Reject Unexpired Leases of Nonresidential Real Property

 [Docket No. 346] (the “Extension Order”). The Debtors currently estimate that, as a result of

 delays caused by COVID-19, they will not be out of the majority of their stores by the 365(d)(4)

 Deadline; the Debtors currently anticipate completing the Store Closings, and exiting the

 properties, at approximately 301 stores by no later than the end of September and the remaining




 3
     At this time, the Debtors intend to reject all leases at the end of the Store Closings. If the Debtors determine to
     assume or assume and assign a lease, the Debtors will file a motion before the 365(d)(4) Deadline to preserve this
     option. The Debtors consider this a remote possibility.



                                                           2
Case 20-30805-KRH            Doc 696     Filed 05/26/20 Entered 05/26/20 22:05:42                      Desc Main
                                        Document     Page 3 of 10



 approximately 240 stores by the end of October.4 In exchange for the landlords allowing the

 Debtors to remain in the applicable properties beyond the 365(d)(4) Deadline and until the

 conclusion of the Store Closings, the Debtors will (a) continue to timely satisfy all rent obligations

 in the ordinary course of business through the date that the Debtors vacate the premises (with such

 rent to be paid based on the actual weeks of occupancy), and (b) reimburse the landlord for April

 and May rent (such rent, the “Deferred Rent Claims”)5 by no later than September 12, 2020. If

 the landlords do not consent to this later lease rejection date, the Debtors will work with the

 landlord to vacate the premises as soon as possible on or around the 365(d)(4) Deadline, and such

 landlord will be entitled to an administrative expense claim on account of the Deferred Rent

 Claims, which claim will be treated just as all other administrative expenses in these chapter 11

 cases.

          3.      The Debtors believe that this process is fair and reasonable under the circumstances

 and will help to mutually resolve the landlords’ concerns regarding the payment of Deferred Rent

 Claims and the Debtors’ need to maintain their occupancy to finish the Store Closings in a

 value-maximizing manner. For the avoidance of doubt, (i) the Debtors will pay rent each week

 (based on the current lease rate) for each week of occupancy through and after the current 365(d)(4)

 Deadline and abide by other lease terms and (ii) the Debtors currently intend to reject all remaining




 4
     The Debtors recognize and concede that this puts the rejection date beyond the Debtors’ 365(d)(4) Deadline, but
     the Debtors will not change their determination regarding whether to reject or assume such lease after the
     365(d)(4) Deadline.

 5
     See the Order (I) Approving Relief Related to the Interim Budget, (II) Temporarily Adjourning Certain Motions
     and Applications for Payments, and (III) Granting Related Relief [Docket No. 493]
     (the “Limited Operation Order”); and the First Supplemental Order (I) Approving Relief Related to the Interim
     Budget, (II) Temporarily Adjourning Certain Motions and Applications for Payments, and (III) Granting Related
     Relief [Docket No. 629] (the “Supplemental Limited Operation Order”).



                                                         3
Case 20-30805-KRH          Doc 696       Filed 05/26/20 Entered 05/26/20 22:05:42       Desc Main
                                        Document     Page 4 of 10



 lease upon the conclusion of the Store Closings, and will not change that determination after the

 365(d)(4) Deadline.

                                            Relief Requested

        4.       As contemplated in the Wind-Down Motion, and as modified to reflect the relief

 requested in this Motion Supplement, the Debtors seek entry of an order, substantially in the form

 attached hereto as Exhibit A (the “Order”):

            granting all of the relief requested in the Wind-Down Motion;

            authorizing the Debtors to implement procedures and pay the Deferred Rent Payment
             in connection with remaining in stores through the end of the Store Closings; and

            granting related relief.

                                              Background

        5.       The Debtors are party to a large number of leases with respect to their remaining

 stores. Pursuant to section 365(d)(4)(A) of the Bankruptcy Code, the Debtors were required to

 assume or reject the Leases by June 16, 2020 if they did not receive an extension from the Court.

 On March 13, 2020, the Court entered the Extension Order, thereby extending the deadline to

 assume or reject the Leases to September 14, 2020. Because the Debtors anticipate the Store

 Closings will, in some cases, extend beyond September 14, 2020, the Debtors are seeking certain

 landlords’ permission to remain as tenants under certain of the remaining leases beyond the

 365(d)(4) Deadline.

        6.       As the Court is aware, the Debtors’ stores were closed in April and May and rent

 for that period was deferred in accordance with the Limited Operation Order and the Supplemental

 Limited Operation Order. The Debtors intend to pay all Deferred Rent Claims pursuant to the

 Limited Operation Order and the Supplemental Limited Operation Order on or prior to

 September 12, 2020, subject to the procedures described herein.



                                                   4
Case 20-30805-KRH           Doc 696    Filed 05/26/20 Entered 05/26/20 22:05:42             Desc Main
                                      Document     Page 5 of 10



        7.      Proposed Procedures.

                a.      The Debtors will file a list of proposed rejection dates for all stores on or
                        prior to July 10, 2020 (the “Rejection Notice”). This list will be subject to
                        change; provided that the Debtors will need landlord consent to push any
                        rejection date later than that which is set out in the Rejection Notice.

                b.      Any landlord objecting to the proposed rejection date on the grounds that it
                        is beyond the 365(d)(4) Deadline shall be required to file an objection prior
                        to July 24, 2020.

                        1.        Any landlord objecting to the proposed rejection date set forth on
                                  the Rejection Notice that does not subsequently agree to such
                                  proposed rejection date will have their Deferred Rent Claims treated
                                  as all other administrative claims in these chapter 11 cases. The
                                  Debtors will work with the landlord to vacate the premises as soon
                                  as possible on or around the 365(d)(4) Deadline.

                c.      Any landlord that does not file an objection prior to July 24, 2020 (each
                        such landlord a “Consenting Landlord”) will be deemed to consent to the
                        rejection date set forth on the Rejection Notice and will receive payment of
                        the Deferred Rent amounts on or prior to September 12, 2020 (such
                        payment, the “Deferred Rent Payment”).

        8.      The Debtors believe that the Deferred Rent Payment is reasonable consideration

 for the benefit of completing the Store Closings in an orderly manner. As a result of the Debtors’

 Wind-Down situation, the Debtors have no additional consideration to provide any non-consenting

 landlords. The Debtors believe that these procedures provide the opportunity for the greatest

 recovery for all stakeholders.

        9.      As further set forth below, the Debtors respectfully request that the Court grant the

 relief requested herein.

                                            Basis for Relief

 A.     The Use of the Property of the Debtors’ Estates to Obtain Landlord Agreement for
        Retained Possession of the Stores is a Sound Exercise of the Debtors’ Business
        Judgment.

        10.     Section 363(b)(1) of the Bankruptcy Code authorizes a bankruptcy court, after

 notice and a hearing, to authorize a debtor to “use, sell, or lease, other than in the ordinary course


                                                    5
Case 20-30805-KRH          Doc 696    Filed 05/26/20 Entered 05/26/20 22:05:42             Desc Main
                                     Document     Page 6 of 10



 of business, property of the estate.” 11 U.S.C. § 363(b)(1). To approve a use, sale or lease of

 property other than in the ordinary course of business, the court must find “some sound business

 purpose” that satisfies the business judgment test. See In re W.A. Mallory Co., 214 B.R. 834, 836

 (Bankr. E.D. Va. 1997);     see   also    In   re        Glover,   No.   09-74787   at   *4   (SCS)

 (Bankr. E.D. Va. Mar. 31, 2010) (“The standard in this Circuit is whether the debtor in possession

 has exercised sound business judgment.”) (citing Lubrizol Enterprises, Inc. v. Richmond Metal

 Finishers, Inc., 756 F.2d 1043, 1046 (4th Cir. 1985)). Courts generally show great deference to a

 debtor’s decisions when applying the business judgment standard. See In re Alpha Nat. Res., Inc.,

 546 B.R. 348, 356 (Bankr. E.D. Va. 2016) (“Courts apply the deferential business judgment test

 when analyzing transactions under § 363(b)(1).”). Deference to a debtor’s business judgment is

 inappropriate only if such business judgment is “so manifestly unreasonable that it could not be

 based on sound business judgment, but only on bad faith, or whim or caprice.” Lubrizol Enters.,

 Inc. v. Richmond Metal Finishers, Inc., 756 F.2d 1043, 1047 (4th Cir. 1985).

        11.     In addition, section 105(a) of the Bankruptcy Code provides, in relevant part that

 “[t]he court may issue any order, process, or judgment that is necessary or appropriate to carry out

 the provisions of this title.” 11 U.S.C. § 105(a).

        12.     As set forth herein, sound business reasons exist to justify the Debtors using assets

 of the Debtors’ estates as consideration for each landlord’s agreement for allowing the Debtors to

 retain possession of the stores through the Store Closings. Granting the relief requested herein

 will provide the Debtors with additional time to conclude their wind down and Store Closings.

 Premature rejections could grievously harm the value realized from the Store Closings and the

 liquidation of the Debtors’ remaining inventory. The Debtors believe, in their business judgment,

 that the value of taking the requisite time to conduct its operational wind-down far outweighs the




                                                      6
Case 20-30805-KRH             Doc 696     Filed 05/26/20 Entered 05/26/20 22:05:42                        Desc Main
                                         Document     Page 7 of 10



 value of any consideration they may give to landlords in conjunction with the relief requested

 herein.6

         13.      For the foregoing reasons, the Debtors respectfully request that Court authorize, but

 not direct, the Debtors to follow the procedures set forth herein and provide the Deferred Rent

 Payment to landlords in exchange for permission to retain possession of the Debtors’ remaining

 stores in order to conduct the Store Closings and Wind-Down.

                          Waiver of Memorandum of Points and Authorities

         14.      The Debtors respectfully request that this Court treat this Motion Supplement as a

 written memorandum of points and authorities or waive any requirement that this Motion

 Supplement be accompanied by a written memorandum of points and authorities as described in

 Local Bankruptcy Rule 9013-1(G).

                                                       Notice

         15.      The Debtors will provide notice of this Motion Supplement via first class mail,

 facsimile or email (where available) to: (a) the United States Trustee for the Eastern District of

 Virginia, Attn: Kenneth N. Whitehurst III and Shannon F. Pecoraro; (b) counsel to the official

 committee of unsecured creditors; (c) the agents under the Debtors’ prepetition secured facilities

 and counsel thereto; (d) the DIP Agents and their respective counsel thereto; (e) the indenture

 trustee to the Debtors’ industrial revenue bonds; (f) counsel to the ad hoc group of term loan

 lenders; (g) the lenders under certain Company-owned life insurance policies; (h) the Debtors’

 Canadian counsel; (i) the United States Attorney’s Office for the Eastern District of Virginia;

 (j) the Internal Revenue Service; (k) the office of the attorneys general for the states in which the


 6
     The Debtors recognize that in the alternative, the Debtors could request relief in the form of an extension of the
     365(d)(4) Deadline. The Debtors determined to seek this more limited relief given the certainty of rejection of
     the leases.



                                                           7
Case 20-30805-KRH         Doc 696     Filed 05/26/20 Entered 05/26/20 22:05:42               Desc Main
                                     Document     Page 8 of 10



 Debtors operate; (l) the Securities and Exchange Commission; (m) the landlords for the Additional

 Closing Stores; (n) Gordon Brothers Retail Partners LLC, and; (o) other parties that have requested

 notice pursuant to Bankruptcy Rule 2002 (collectively, the “Notice Parties”). The Debtors submit

 that, in light of the nature of the relief requested, no other or further notice need be given.

                                          No Prior Request

        16.     No prior request for the relief sought in this Motion Supplement has been made to

 this or any other court except as set forth in the Wind-Down Motion.



                             [Remainder of page intentionally left blank]




                                                    8
Case 20-30805-KRH            Doc 696    Filed 05/26/20 Entered 05/26/20 22:05:42         Desc Main
                                       Document     Page 9 of 10



         WHEREFORE, for the reasons set forth herein and in the Wind-Down Motion, the Debtors

 respectfully request that the Court enter an order granting the relief requested herein and in the

 Wind-Down Motion and such other and further relief as the Court deems appropriate.

Richmond, Virginia
Dated: May 26, 2020

/s/ Jeremy S. Williams
KUTAK ROCK LLP                                     KIRKLAND & ELLIS LLP
Michael A. Condyles (VA 27807)                     KIRKLAND & ELLIS INTERNATIONAL LLP
Peter J. Barrett (VA 46179)                        Joshua A. Sussberg, P.C. (admitted pro hac vice)
Jeremy S. Williams (VA 77469)                      Emily E. Geier (admitted pro hac vice)
Brian H. Richardson (VA 92477)                     AnnElyse Scarlett Gains (admitted pro hac vice)
901 East Byrd Street, Suite 1000                   601 Lexington Avenue
Richmond, Virginia 23219-4071                      New York, New York 10022
Telephone:         (804) 644-1700                  Telephone:      (212) 446-4800
Facsimile:         (804) 783-6192                  Facsimile:      (212) 446-4900
Email:       Michael.Condyles@KutakRock.com        Email:          joshua.sussberg@kirkland.com
             Peter.Barrett@KutakRock.com                           emily.geier@kirkland.com
             Jeremy.Williams@KutakRock.com                         annelyse.gains@kirkland.com
             Brian.Richardson@KutakRock.com
                                                   -and-
 Co-Counsel to the Debtors
 and Debtors in Possession                         Joshua M. Altman (admitted pro hac vice)
                                                   300 North LaSalle Street
                                                   Chicago, Illinois 60654
                                                   Telephone:       (312) 862-2000
                                                   Facsimile:       (312) 862-2200
                                                   Email:           josh.altman@kirkland.com

                                                   Co-Counsel to the Debtors and Debtors in Possession
Case 20-30805-KRH   Doc 696 Filed 05/26/20 Entered 05/26/20 22:05:42   Desc Main
                           Document    Page 10 of 10



                                   Exhibit A

                                 Revised Order

                                   [To come]
